Citation Nr: 1622187	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  04-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hand tremors, to include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966, from January 1991 to June 1991, from May 2000 to August 2000, and from November 2001 to December 2002.  He had additional service in the Army Reserves.

This claim is on appeal before the Board of Veterans' Appeals (Board) arise from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified before the undersigned Veterans Law Judge at a hearing that was held at that RO in January 2007.  A transcript to that hearing is of record.  In March 2008, the Veteran relocated to Georgia and jurisdiction of the claim was transferred to the Atlanta, Georgia, RO.  In February 2009 and in August 2010, the Board remanded the claim for additional development.

An April 2012 Board decision denied service connection for hand tremors, a left shoulder disability, a right shoulder disability, a left knee disability, a right knee disability, a left hip disability, a right hip disability, and a left ankle disability, each to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2013 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision as to the claims for service connection for hand tremors, a bilateral shoulder disability, a bilateral knee disability, a bilateral hip disability, and a left ankle disability, each to include as due to undiagnosed illness, and remanded those matters to the Board for actions consistent with Joint Motion.

In September 2013, the Board remanded these matters for additional development.

A November 2013 rating decision established service connection for a cyst on the brain, effective November 30, 2004, after a finding of clear and unmistakable error in an October 2005 rating decision.  The Veteran disagreed with the effective date assigned.

An April 2015 Board decision denied service connection for a left shoulder disability, a right shoulder disability, a left knee disability, a right knee disability, a left hip disability, a right hip disability, and a left ankle disability, each to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Board also denied entitlement to an effective date earlier than November 30, 2004, for service connection for a cyst on the brain.  Finally, the Board remanded the issue of entitlement to service connection for hand tremors for additional development.  That development has been substantially completed, and the issue of entitlement to service connection for hand tremors is again before the Board.

On remand, additional treatment records were obtained and associated with the record.  Additionally, a supplemental opinion was provided by medical personnel.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran previously was represented by Attorney Virginia A. Girard-Brady.  However, in July 2015, Ms. Girard-Brady revoked the power of attorney in a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hand tremors are attributable to a known clinical diagnosis, which was not incurred in or permanently aggravated by service and is otherwise unrelated to his periods of active duty.



CONCLUSION OF LAW

The criteria for service connection for currently diagnosed hand tremors, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3, 309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified in letters dated in October 2002, June 2004, April 2010, and November 2010.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran challenged the adequacy of the examinations.  However, the Board finds that the reports of the examinations and the provided opinions, especially if considered in the aggregate rather than in isolation, provide the information needed to fairly decide the claim for service connection, including addressing the determinative issue of diagnosis and causation.

Each of the examiners reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on these claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  There are no apparent inconsistencies or ambiguities in the examination reports.

With regard to the adequacy of the examinations in addressing whether the Veteran's symptoms constituted a chronic multisymptom illness, the Board notes that a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).  In this case, the May 2015 VA examiner conclusively opined that the Veteran's chronic symptoms were attributed to a diagnosis of essential hand tremors.  Therefore, even if considered a partially understood etiology, the question at issue has been resolved by a medical professional with adequate explanation.  There is no medically unexplained chronic multisymptom illness because the Veteran's symptoms are medically explained.  The Board is therefore not persuaded by the argument that the examiners failed to address the issue whether the Veteran's condition constituted a chronic multisymptom illness. 

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiners' judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that, at the very least, the February 2014 VA examination coupled with the May 2015 addendum opinion is adequate.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(2015).   The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2015).

Pursuant to 38 U.S.C.A. § 1117, the definition of qualifying chronic disability includes (a) undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, and (c) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2) (2015) .

Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3)(2015) .

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multisymptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g)(2015).

The Veteran's service personnel records show that he served in the Southwest Asia Theater of Operations from January 1991 to June 1991 and was awarded the Southwest Asia Service Medical with three Bronze Service Stars.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board must now consider whether service connection is warranted under 38 C.F.R. § 3.317 or under any other alternate basis for the claimed disability.

In addition to confirming his Persian Gulf War service, the Veteran's service personnel records show that his military occupational specialties were materiel storage and handling specialist and chemical operations specialist.  Therefore, those records lend credibility to the Veteran's accounts of exposure to toxic chemicals or chemical weapons.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, those records suggest that, while a layperson, the Veteran likely had the requisite in-service training to recognize chemical weapons and related chemical hazards.   Layno v. Brown, 6 Vet. App. 465 (1994).  The Board will therefore analyze the Veteran's claim as if he were exposed to chemical weapons and related chemical hazards.  Nevertheless, in order for the Veteran to prevail on a theory of direct service connection, there must still be evidence linking a current disability to that chemical exposure, or other in-service disease or injury. 

The Veteran's service medical records do not contain any objective reports or diagnoses of hand tremors throughout the entirety of his active service.  

Notwithstanding the lack of in-service pathology, the Board recognizes that, between periods of qualifying active duty, VA medical records and examination reports dated from June 1999 to July 2002 contain diagnoses of benign familiar hand tremors and essential tremors that had persisted "since the Gulf War."  However, the VA clinicians who made those assessments did not indicate that they had reviewed the Veteran's pertinent medical history.  Nor did they provide any independent rationale for those findings.  

The Veteran's claims folder is otherwise negative for any objective evidence of hand tremors prior to his final separation from service.  Moreover, the Board considers it significant that no such problems were alleged or found at the time of separation.  Therefore, the Board finds that chronicity in service is not established in this case and a continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2015).

The pertinent post-service evidence consists of a report of a December 2007 environmental exposure evaluation in which a private physician assessed the Veteran with peripheral neuropathy, manifested by tingling and numbness in his extremities.  Significantly, the physician opined that it was "very possible" that this condition was related to the Veteran's exposure to nerve gas and toxic chemical solvents during service in the Persian Gulf.  However, that physician did not provide a rationale for the opinion or indicate that it was based on any evidence apart from the Veteran's own statements.

The record thereafter shows that, in accordance with the Board's initial remand, the Veteran underwent a July 2009 neurological examination.  The Veteran reported a history of hand tremors that had arisen in the early 1990s.  In addition to noting the Veteran's current complaints, the examining VA clinician made reference to the VA treatment records, documenting hand tremors that had persisted "since the Gulf War,"  However, that examiner did not provide any independent opinion regarding the etiology of the Veteran's tremors.  

After reviewing the above evidence, the Board remanded the Veteran's claims for a follow-up VA Gulf War examination, which was administered in December 2010.  At that time, the Veteran reiterated his prior complaints of hand tremors, which he collectively attributed to Gulf War service.  The December 2010 VA examiner concluded that the Veteran's upper extremity neurological problems comported with a diagnosis of essential hand tremors, which were independent of active service.  In support of that finding, the examiner noted that not only had the Veteran declined to seek treatment his hand tremors in service, he had managed to work successfully for 30 years as a beach supervisor during those periods when he was not deployed on active duty.  Consequently, the examiner concluded that the Veteran's current essential hand tremors were less likely than not related to any aspect of service and more likely a function of the aging process and heredity.

Pursuant to the Board's remand in September 2013, the Veteran was provided an additional VA Gulf War examination in February 2014.  The examiner reviewed the claims file, discussed pertinent information, and examined the Veteran.  The examiner reviewed the December 2007 environmental exposure evaluation and opined that it was less likely than not that the Veteran's claimed hand tremors were related to any aspect of active service, to include reported exposure to nerve gas and chemical solvents.  The examiner found that the examination was consistent with an essential tremor with both postural and intentional features, and that kind of tremor had a worldwide prevalence of up to five percent and was known to increase with age.  The examiner opined that it was at least as likely as not that the Veteran's tremors fit into the five percent category as opposed to potential exposure to nerve gas or solvents.  Lastly, the VA examiner stated that the Veteran's hand tremors did not represent an undiagnosed illness or medically unexplained chronic multisymptom illness.  The tremor was a diagnosable chronic multisymptom illness with a partially explained etiology.  

Pursuant to the Board's April 2015 remand, in May 2015, a VA examiner reviewed the available records and specifically commented on the Veteran's assertions regarding the hand tremors.  The examiner opined that it was less likely than not that the Veteran's essential hand tremor was related to service or exposure to a specific toxic exposure event in Southwest Asia.  It was noted that although the Veteran complained of a number of symptoms including hand tremor, his neurological examinations were normal when he was in the service.  Further, his in-service medical examinations did not diagnose essential hand tremor, and the service treatment records dud not document a chronic on-going treatment or essential hand tremor condition in service.

Having carefully considered the Veteran's claim in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim for service connection for hand tremors.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Whether a physician provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the evidentiary record and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

In this case, the Board finds the February 2014 VA examiner's opinion coupled with the May 2015 addendum opinion, indicating that the Veteran's current hand tremors were unrelated to active service, to be the most probative and persuasive evidence of record.  That VA examiner's opinions were based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, that VA examiner's findings are consistent with other competent evidence of record.  The evidence is negative for any relevant in-service treatment.  Similarly, that evidence does not show any nonservice episodes of neurological problems which have been related to the Veteran's periods of active duty.  Moreover, the Board considers it significant that the February 2014 and May 2015 VA examiners' reports were prepared directly to address the issues on appeal and constitute the most recent medical opinion evidence of record.  Significantly, in the May 2015 addendum, the examiner specifically considered the Veteran's assertions that his hand tremors began in the early 1990s.  Therefore, the Board finds that those opinions represent the most comprehensive assessment of the Veteran's reported complaints in the context of their relevant history.  38 C.F.R. § 4.1 (2015).  That is apparent from the text of the February 2014 and May 2015 examiners' reports, which expressly refer to and reconcile the countervailing findings of the prior VA and private clinicians.  

Those prior clinicians include the VA medical providers who treated the Veteran for benign familiar hand tremors in the late 1990s and early 2000s and opined that the condition had persisted since the Gulf War.  However, in contrast with the February 2014 and May 2015 VA examiners, those clinicians did not support their findings with any rationale.  Nor did they indicate that those findings were based on a review of the Veteran's pertinent medical history.  Therefore, the Board considers their findings to be less probative than those of the February 2014 and May 2015 examiners.  

The same is true with respect to the findings of the private physician, who opined that the Veteran's skin and nerve problems were "very possibly" related to his Persian Gulf-era nerve gas and toxic solvent exposure.  Such an opinion is inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the Board observes that the December 2007 private physician did not provide a rationale for the opinion, nor indicate that it was based on a review of the claims folder or relevant medical history.  That further reduces the evidentiary weight of that examiner's findings.  38 C.F.R. § 4.1 (2011); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board acknowledges that claims folder review is not a requirement for private medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, the Board observes the December 2007 clinician did not demonstrate a familiarity with the Veteran's pertinent in-service or post-service history.  On the contrary, that clinician appears to have based the opinion on the Veteran's statements.  Therefore, the Board finds that clinician's finding is no more probative than facts alleged by the Veteran himself.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995) (Veteran's subjective assertions, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcriber happens to be a medical professional).  A medical opinion premised upon the unsubstantiated account of a claimant is of negligible probative weight.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Consequently, the Board concludes that the December 2007 clinician's opinion is insufficient outweigh the negative nexus findings of the February2014 and May 2015 VA examiners.  Furthermore, the February2014 and May 2015 VA examiners made the findings with access to the December 2007 opinion and provided contradictory findings after review of the file and examination of the Veteran.


Similarly insufficient are the findings of the July 2009 neurological examiner, who noted the Veteran's reports of hand tremors persisting since the Gulf War, but did not provide any opinion regarding the etiology of that condition.  Therefore, the July 2009 examiner's report is no more probative with respect to the Veteran's claim than his own lay assertions.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).

Based on a careful review of the evidence of record, including the Veteran's service and post-service medical records, and, in particular, the February2014 and May 2015 VA examiners' opinions, the Board finds that the Veteran's current hand tremors are attributable to known clinical diagnoses.  Therefore, service connection for hand tremors cannot be granted due an undiagnosed illness due to service in the Persian Gulf.  38 C.F.R. § 3.317 (2015). 

Nor is service connection otherwise warranted on a direct or presumptive basis for the hand tremors.  First, with respect to the Veteran's currently diagnosed hand tremors, the preponderance of the evidence does not establish a nexus between that disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence expressly weighs against such a finding as the February2014 and May 2015 VA examiners have expressly determined that the Veteran's hand tremors were neither caused nor aggravated by the Veteran's service in the Southwest Asia Theater of Operations or by any other aspect of active duty.  The Board considers the VA examiners' opinions to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent evidence suggesting a nexus between current hand tremors and active service, including documented Gulf War service.  Accordingly, the Board finds that direct service connection is not warranted for hand tremors.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Additionally, while cognizant of the Veteran's complaints of hand tremors dating back to his periods of active duty, the Board considers it significant that the evidence does not show that he exhibited any related symptoms during active duty.  Further, the evidence does not show that any hand tremors or any other chronic disability contemplated under 38 C.F.R. § 3.309 manifested to a compensable degree within one year following separation from qualifying active service.  Thus, there is no basis to support a presumptive grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2015).

In reaching those determinations, the Board is mindful of the Veteran's assertions that his hand symptoms are all related to his active duty, including exposure to nerve gas and other toxic chemicals during the first Persian Gulf War.  The Board considers the Veteran's account of in-service exposure to chemicals to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board finds that the Veteran is also competent to report a history of skin, hand, and joint symptoms, which are capable of lay observation.  38 C.F.R. § 3.307(b) (2011);.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates those perceived symptoms to active service, his assertions are not probative.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the diagnosis and etiology of his hand tremors in the absence of specialized training.  The Board finds the examiners' opinions more persuasive because of the medical training of the examiners.  Consequently, the Veteran's statements do not constitute competent medical evidence in support of the claim.

Accordingly, the Board finds that the claim for service connection for hand tremors, to include as due to an undiagnosed illness, must be denied.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hand tremors, to include as due to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


